DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit and transmission unit in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner determined that the corresponding structure in the specifications are the transmitter 101 and the receiver 102 described in [0162] of the specification. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAGHEL; Sudhir Kumar US PGPUB 20160234754 A1.

Regarding claim 1. Baghel teaches A communication apparatus comprising: 

a transmission unit (TX processor 616) configured to transmit, to the base station, by the uplink resource, a signal received by a sidelink resource associated with the uplink resource.  (Fig. 9, 910, [0069] the UE 804 may transmit data 824, received from the first D2D group 806, to the base station 802 on resources allocated to the UE 804 based on the relay status of the UE 804 and based on the received DCI message 820.) 

Regarding claim 2. Baghel teaches The communication apparatus as claimed in claim 1, wherein the reception unit receives, from the base station, control information including assignment information of the uplink resource and assignment information of the sidelink resource. ([0066] The DCI message 820 may indicate resources allocated to the UE 804 for serving as a relay node based on the relay status of the UE 804. If the UE 804 is also performing D2D communications with the second D2D group 808, the DCI message 820 may include resources allocated for D2D communications between the UE 804 and the second D2D group 808.)

Regarding claim 5. Baghel teaches The communication apparatus as claimed in claim 1, wherein, when the reception unit fails reception of the signal, the base station or the transmission unit transmits a retransmission request. ([0039] The controller/processor 675 is also responsible for HARQ operations, retransmission of lost packets, and signaling to the UE 650.)

Regarding claim 6. Baghel teaches A communication apparatus comprising: a reception unit (Fig. 6, 656 RX Processor) configured to receive assignment information of a downlink resource from a base 
a transmission unit (Fig. 6, 668 TX Processor) configured to transmit a signal received by the downlink resource ([0068] At 908, the UE may receive data from the base station for transmission to the at least one D2D destination. For example, referring to FIG. 8, the UE 804 may receive data 824 from the base station 802 for transmission to the first D2D group 806.) by a sidelink resource associated with the downlink resource. ([0069] the UE 804 may transmit data 824, received from the base station 802, to the first D2D group 806 on resources allocated to the UE 804 based the relay status of the UE 804 and based on the received DCI message 820.) 

Regarding claim 9. Baghel teaches The communication apparatus as claimed in claim 2, wherein, when the reception unit fails reception of the signal, the base station or the transmission unit transmits a retransmission request. (([0039] The controller/processor 675 is also responsible for HARQ operations, retransmission of lost packets, and signaling to the UE 650.)

Regarding claim 10. Baghel teaches The communication apparatus as claimed in claim 3, wherein, when the reception unit fails reception of the signal, the base station or the transmission unit transmits a retransmission request. (([0039] The controller/processor 675 is also responsible for HARQ operations, retransmission of lost packets, and signaling to the UE 650.)

Regarding claim 11. Baghel teaches  The communication apparatus as claimed in claim 4, wherein, when the reception unit fails reception of the signal, the base station or the transmission unit transmits a retransmission request. ([0039] The controller/processor 675 is also responsible for HARQ operations, retransmission of lost packets, and signaling to the UE 650.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel as applied to claim 1 and 2 above, further in view of Gupta; Piyush et al. US PGPUB 20180070252.
Regarding claim 3. Baghel teaches The communication apparatus as claimed in claim 1, but it does not teach wherein the reception unit receives the signal in a sidelink region in a slot, and the transmission unit transmits the signal in the uplink region in the slot.
However, Gupta teaches
wherein the reception unit receives the signal ([0103] A unicast communication may refer to a point-to-point transmission by a scheduled entity 204 (e.g., UE.sub.1) to a particular scheduled entity 204 (e.g., UE.sub.2).)  in a sidelink region in a slot, (Fig. 8, 810 [0112] The sidelink-centric slot may also include a sidelink traffic portion 810.) and the transmission unit transmits the signal in the uplink region in the slot. (Fig. 8, 814, UL burst [0114] The sidelink-centric slot may also include an UL burst 814.). 
in order to improve the network efficiency by reducing the exchanges of UE and network.  ([0057]). 
Baghel and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Baghel with the technique of sidelink/uplink transmission in Gupta in order to improve the network efficiency by reducing the exchanges of UE and network.  

Regarding claim 7. Baghel teaches The communication apparatus as claimed in claim 2, but it does not teach wherein the reception unit receives the signal in a sidelink region in a slot, and the transmission unit transmits the signal in the uplink region in the slot.

wherein the reception unit receives the signal ([0103] A unicast communication may refer to a point-to-point transmission by a scheduled entity 204 (e.g., UE.sub.1) to a particular scheduled entity 204 (e.g., UE.sub.2).)  in a sidelink region in a slot, (Fig. 8, 810 [0112] The sidelink-centric slot may also include a sidelink traffic portion 810.) and the transmission unit transmits the signal in the uplink region in the slot. (Fig. 8, 814, UL burst [0114] The sidelink-centric slot may also include an UL burst 814.). 
in order to improve the network efficiency by reducing the exchanges of UE and network.  ([0057]). 
Baghel and Gupta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Baghel with the technique of sidelink/uplink transmission in Gupta in order to improve the network efficiency by reducing the exchanges of UE and network.  

Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel as applied to claim 1 and 2 above, further in view of Chen; Wanshi et al. US PGPUB 20180219654. 

Regarding claim 4. Baghel teaches The communication apparatus as claimed in claim 1, but it does not teach wherein the reception unit receives the signal in a sidelink region in a slot, and the transmission unit transmits the signal in an uplink region in another slot that is contiguous with the slot.
However, Chen teaches
wherein the reception unit receives the signal in a sidelink region in a slot, ([0132] “the first link direction includes one of a downlink, an uplink, or a sidelink,..”  and the transmission unit transmits the signal in an uplink region (Ibid. “and the second link direction includes one of a downlink, an uplink, or a 
in order to improve system throughput by better coordinate transmission timing ([0004])
Baghel and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Baghel with the technique of transmission timing in Chen in order to improve system throughput.  

Regarding claim 8. Baghel teaches The communication apparatus as claimed in claim 2, but it does not teach wherein the reception unit receives the signal in a sidelink region in a slot, and the transmission unit transmits the signal in an uplink region in another slot that is contiguous with the slot.
However, Chen teaches
wherein the reception unit receives the signal in a sidelink region in a slot, ([0132] “the first link direction includes one of a downlink, an uplink, or a sidelink,..”  and the transmission unit transmits the signal in an uplink region (Ibid. “and the second link direction includes one of a downlink, an uplink, or a sidelink, and is different from the first link direction.”)in another slot that is contiguous with the slot. ([0132] “the first symbol period is within a first slot and the second symbol period is within the first slot or a second slot…. the first slot includes one slot of a set of adjacent slots each designated for communication in the first link direction.”) 
in order to improve system throughput by better coordinate transmission timing ([0004])
Baghel and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468




/KHALED M KASSIM/              Primary Examiner, Art Unit 2468